Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Allowable Subject Matter
Claims 1 and 3-13 are allowed.  Key to allowance of these claims are the remarks of 5/10/2021.  The closest prior art is Matsouka. See office action of 2/26/2021.  Matsuoka teaches the lubricant base oil.  Matsuoka also teaches a polymethacrylate polymer used in the amount taught.  The R1 portion is taught, but the X1 portion does not contain a hydroxyl group  as claimed.
Regarding claims 1 and 3-13, a lubricating oil composition, comprising:
a mineral oil (1) having a kinematic viscosity at 100°C of from 2.5 mm2/s to 5
mm2/s; and
a polymethacrylate (2) having a functional group comprising an oxygen atom in the molecule, which has a structural unit represented by the following formula (I) as found in claim 1,
wherein:
R1 represents a divalent aliphatic hydrocarbon group having 24 to 40 carbon atoms;
X1 represents a monovalent functional group containing an oxygen atom, wherein the monovalent functional group is a hydroxyl group, is not taught or fairly suggested in the prior art.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771